Citation Nr: 1550876	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypercholesterolemia.

4.  Entitlement to service connection for hypertension, to include as secondary to Bell's palsy.  

5.  Entitlement to service connection for diabetes mellitus, type II (diabetes), to include as secondary to Bell's palsy.  


6.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to Bell's palsy.  

7.  Entitlement to a compensable rating for Bell's palsy.

8.  Entitlement to a compensable rating for pseudofolliculitis barbae.

9.  Entitlement to a compensable rating for rupture, flexor tendon, left fourth finger with surgical scar.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1988 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  
In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of  service connection for hypertension, service connection for diabetes mellitus, service connection for an acquired psychiatric disorder, and an increased rating for residuals of a left ring finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated on February 27,  2006, the RO originally denied a claim of service connection for hypertension, service connection for diabetes mellitus, Type II, and service connection for hypercholesterolemia, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the February 27, 2006, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claims for service connection for hypertension, and for service connection for diabetes mellitus, Type II, and raises a reasonable possibility of substantiating the claims.

3.  Hypercholesterolemia (or high cholesterol) is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

4.  Evidence received since the time of the final February 27, 2006 Board decision has not previously been considered by VA, but does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypercholesterolemia and is not material. 
5.  Bell's Palsy is manifested by symptomatology more nearly approximating that of a moderate incomplete paralysis of the seventh cranial nerve.

6.  The competent evidence shows that the Veteran's pseudofolliculitis barbae is manifested on less than 5 percent of the entire body or less than 5 percent of exposed areas affected; no more than topical therapy was required during the past 12-month period; and it is not productive of any characteristic of disfigurement of the head, face, or neck.  


CONCLUSION OF LAW

1.  The February 27, 2006, rating decision which denied the claim for service connection for hypertension, diabetes mellitus, type II, and hypercholesterolemia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the February 27, 2006, RO denial to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received since the February 27, 2006, RO denial to reopen a claim of entitlement to service connection for diabetes mellitus, Type II.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has not been received since the February 27, 2006, RO denial to reopen a claim of entitlement to service connection for hypercholesterolemia.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).  

5.  The criteria for a 10 percent evaluation, but no higher, for left sided Bell's palsy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Codes 8004, 8207 (2015).

6.  The criteria for a compensable disability rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321. 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7800, 7806 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for hypertension and diabetes mellitus, type II, are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Duty to Notify

With respect to the claim to reopen service connection for hypercholesterolemia, an increased rating for Bell's palsy, and an increased rating for pseudofolliculitis barbae, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

In a new and material evidence claim, the VCAA notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in December 2008 and May 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) (new and material evidence); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examinations in April 2009, May 2012, and September 2014, and a hearing before the undersigned in October 2015.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative.  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  He was asked specifically about what symptoms he noticed and their level of severity before, during, and after service. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating and service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claims.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claims of service connection for hypertension, service connection for diabetes mellitus, type II, and service connection for hypercholesterolemia were denied in a rating decision dated February 27, 2006.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in February 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the February 2006 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his claims occurred in November 2008 when the Veteran filed a claim to reopen the claim for service connection for diabetes mellitus, type II.  While that claim was pending before the RO, he also filed claims to reopen service connection for hypertension and hypercholesterolemia in February 2009.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claims for service connection for hypertension and diabetes mellitus, type II, because there was no evidence of a nexus connecting the disabilities to service.  Since the prior final rating decision in February 2006, VA has received additional evidence, including VA treatment records, medical literature, private medical treatment records, and lay statements and testimony by the Veteran.

The service treatment records do not contain any treatment or diagnosis of diabetes mellitus, type II, and hypertension.  He was treated with steroids for Bell's palsy in February 1992.  

Shortly after separation, in August 1996, he had a negative history for diabetes mellitus and hypertension.  His blood pressure was 130/80 and his glucose level was 92 with a normal range from 65 to 116.

In May 2005, the Veteran submitted medical literature that indicated the steroids used to treat Bell's palsy can cause hypertension and diabetes mellitus, Type II.

In VAMC records received in May 2015, the Veteran was diagnosed with new onset diabetes mellitus, type II in January 2000 and hypertension in December 2000.  The Board notes that subsequent medical records from both the VAMC and private medical providers show diagnoses and treatment for diabetes mellitus, type II and essential hypertension.  

At his hearing, the Veteran testified that his hypertension and diabetes disabilities resulted from the steroids used to treat the onset of Bell's palsy while in service.  He also asserted that the two conditions were diagnosed in 1997 or within a year after separation from service.  

To summarize the foregoing, the Veteran has submitted evidence of diabetes mellitus and hypertension both occurring within a year after separation and therefore raising the presumption of service connection.  38 C.F.R. §§  3.307, 3.309.  He also has submitted evidence that the steroids used to treat Bell's palsy in service resulted in hypertension and diabetes.  Thus, the Veteran has related the onset of his current hypertension and diabetes mellitus, type II disabilities to injury in service or as secondarily caused by his service connected Bell's palsy disability.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the current Veteran has hypertension and diabetes mellitus, type II disabilities with reported onset in service or due to a service connected disability.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current hypertension and diabetes mellitus, type II.  The lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for diabetes and later hypertension.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for hypertension and claim for service connection for diabetes mellitus, type II.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the two reopened claims.

New and Material Evidence for Hypercholesterolemia

The Veteran is currently being treated for high cholesterol, which was noted in August 1999 as elevated cholesterol and diagnosed as hypercholesterolemia in January 2000.  Based on a thorough review of the record, the Board finds that the preponderance of  the evidence is against reopening the claim for service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia, hypercholesterolemia, and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110, 38 C.F.R. § 3.303.

The term "disability" in 38 U.S.C.A. § 1110 means impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).   One of the requirements for service connection is that the claimed disability currently exists. Degmetich v. Brown, 104 F.3d 1328 (1997). 

While the evidence is clear that the Veteran has elevated cholesterol levels, and he has presented evidence that these findings may have resulted from the corticosteroids used in service to treat his Bell's palsy, the Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In a similar manner, an elevated cholesterol level represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  

There is no evidence of record suggesting the Veteran's elevated cholesterol or hypercholesterolemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  Therefore, even though the Veteran has presented new evidence, it is not relevant.  The evidence only proves that he has high cholesterol and what may have caused it.  It is not relevant as the evidence submitted does not establish the necessary element of a diagnosed or identifiable underlying malady or condition.  As such, service connection for high cholesterol is not warranted and the Veteran has not presented any material evidence to reopen his claim or open a new claim for a diagnosed disability.  .

Therefore, although the evidence received since the February 2006 Board decision is new, in the sense that it had not previously been considered by VA, the evidence is not relevant to the Appellant's claim for entitlement to service connection for hypercholesterolemia, because it does not establish a compensable disability under VA law.  Nor does the evidence relate to an unestablished fact necessary to establish any other claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for hypercholesterolemia is not reopened. 

As new and material evidence to reopen the finally disallowed claim of entitlement to service connection for hypercholesterolemia has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Rating Claims

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for Bell's palsy and pseudofolliculitis barbae includes his statements regarding the severity of his disabilities.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the nerves and skin.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's Bell's palsy and pseudofolliculitis barbae disabilities have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

Compensable Rating for Bell 's palsy

The Veteran's Bell's palsy disability is currently rated as noncompensable.  The medical evidence establishes that Bell's palsy is a seventh (facial) cranial nerve disability.  Disabilities of the seventh cranial nerve are rated under Diagnostic Code 8207.  Pursuant to diagnostic Code 8207, moderate incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 20 percent rating and complete paralysis warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  A note accompanying the rating criteria says that it is dependent upon relative loss of innervation of facial muscles.  Id.

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in April 2009, where he described symptoms of loss of feeling on the left side of face.  The Veteran described the condition worsening over time.  There was no trauma.  The condition does not cause pain.  The Veteran is not receiving any treatment for his condition.  He was never hospitalized nor had any surgery for this condition.  The Veteran reports that he does not experience any functional impairment from this condition.  There is no abnormality of the other cranial nerves, such as the trigeminal nerve, on the left side as evidenced by neuritis.  The Veteran had decreased fine touch to the left side of face in all 3 divisions.  Facial motor strength is 5.  He speaks normally. There is no residual vision problem.  There is no finding of smell or taste problems.  The examiner described the Bell's palsy as quiescent with loss of fine touch sensation left side of the face.

In April 2011, after the Veteran complained of twitching symptoms, his Bell's palsy disability was evaluated by a neurologist at VA.  The neurologist noted the Veteran had a new sensation of "intenral" (sic) eye movement, ipsilateral to weakness side but no other eye movement.  Upon examination, the neurologist elicited mild left facial paresis.  Muscle bulk, tone, and strength were normal.  The neurologist concluded that the Veteran had improved since the onset of Bell's palsy, but it had not returned to baseline.  The neurologist concluded that no acute medical management was warranted.  

The Veteran received a VA examination in September 2014.  The Bell's palsy affects the VII (seventh) cranial nerve, which is a facial nerve.  He reported he still has residual numbness on the left side of the face and mild residual facial asymmetry.  The VA examiner described the numbness as mild, affecting the mid and lower face.  Upon examination, all cranial nerves, including the VII cranial nerve, had normal muscle strength.  The VII cranial nerve disability was described as moderate.  Sensation was intact for the V cranial nerve, which covers the upper face and forehead.  There were no other pertinet physical findings or results from diagnostic testing.  The Bell 's palsy disability did not impact the Veteran's ability to work.  The examiner concluded that the Veteran had subjective left sided facial weakness and numbness and mild facial asymmetry.  

The Veteran testified as to feeling numbness and the Bell's palsy disfigured his appearance.  He occasionally bites his gums or his jaws lock.  

After careful review of the record, the Board finds that the Bell's palsy disability presents a disability picture that more nearly approximates the disability picture of moderate incomplete paralysis, or a ten percent rating, but no higher.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's Bell's palsy, left side, was manifested by complaints of numbness and findings of decreased fine touch and mild facial asymmetry, suggestive of at least, but no greater than, incomplete, moderate paralysis of the seventh cranial nerve, which warrants a 10 percent rating under Diagnostic Code 8207.  

The evidence, however, does not present a disability picture of severe incomplete paralysis of the seventh cranial nerve.  In the Board's view, this disability picture would present more than numbness, loss of sensation, and mild facial asymmetry.  While the asymmetry does affect his appearance, it does not affect any functions such as chewing, swallowing, or the ability to smile (even if it is not symmetrical).  There is no indication in the relevant time period that it has affected his vision or the ability to close his eyelid on the left side.  While the Veteran experiences intermittent twitching or episodes of his jaw locking, neither symptom occurs frequently or has a duration more than a few seconds.  Finally, the Board's determination is informed by the VA examiners who concluded that the disability was, at worst, moderate and the VA neurologist who also described the symptoms as mild and the condition did not warrant acute medical management.  The Board accords their opinions regarding the severity of the Veteran's Bell's palsy as having probative value and in line with the medical evidence.  The actual symptoms shown in the treatment records and on VA examinations do not show that the Veteran's Bell's palsy approximated severe incomplete paralysis warranting the next higher 20 percent rating during this time period.  Therefore, the Board is unable to conclude that a rating in excess of 10 percent is warranted.  The evidence also does not show that the Veteran's Bell's palsy approximates complete paralysis, warranting a 30 percent rating.

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Copeland v. McDonald, No. 14-0929, slip opinion at 4-5 (Vet. App. June 25, 2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy.)

For the reasons stated, the preponderance of the evidence is against a rating higher than 10 percent for Bell's palsy at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


Compensable Rating for Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae disability (skin disability) is currently rated as noncompensable.  The disability is rated under the provisions of 38 C.F.R. §4.118 and is rated by analogy under the criteria for Diagnostic Code 7806 for rating dermatitis or eczema.  When a disability is not listed in the Rating Schedule, VA rates such disabilities are rated by analogy under the Diagnostic Code for a closely rated disease or injury.  38 C.F.R. § 4.20; see also Copeland v. McDonald, No. 14-0929, slip opinion at 4 (Vet. App. June 25, 2015) (an analogous rating may be assigned only where the service connected condition is "unlisted").   In this instance, the Board finds that Diagnostic Code 7806 is the appropriate Diagnostic Code for rating the Veteran's skin disability as dermatitis or eczema has the anatomical localization and symptomatology that is closely analogous to pseudofolliculitis barbae.

Under Diagnostic Code 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Diagnostic Code 7806 also provides for rating the disability under Diagnostic Code 7800 for disfigurement of the head, face, or neck.  See 38 C.F.R. §§ 4.20, 4.27, 4.118, Diagnostic Codes 7806, 7800.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: 

A).  Scar is 5 or more inches (13 or more cm.) in length.

B).  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 

C).  Surface contour of scar is elevated or depressed on palpation.

D).  Scar is adherent to underlying tissue.

E).  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).

F).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).

G).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).

H).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran was afforded a VA examination in April 2009.  The examiner determined that the skin disability involves areas exposed to the sun, including the face.  However it does not include the hands and the head.  The claimant reports the location is on the face.  When shaving bumps form, causing itching, and a rash breaks out around the neck.  Due to his skin condition, the Veteran's primary symptom is itching.  He has no exudation, ulcer formation and crusting.  The symptoms occur constantly.  The Veteran states he has not undergone any treatment over the past 12 months.  The Veteran reports that he does not experience any functional impairment from this condition. 

The examination revealed pseudofolliculitis barbae.  It is located on the face, in the beard-line and had the following characteristics: exfoliation, crusting, induration, of less than six square inches and hypopigmentation of less than six square inches.  There is no ulceration, disfigurement, tissue loss, inflexibility, hyperpigmentation, abnormal texture and limitation of motion.  The skin lesion coverage of the exposed area is 2 %.  The skin lesion coverage relative to the whole body is 0.3 %.  There is no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture or limitation of motion.  The examiner stated the Veteran had itching and shedding which is consistent with pseudofolliculitis barbae. 

The Board notes that the VA examiner separately examined a scar disability on the Veteran's left ring finger but that disability is separately rated.

In a second VA examination in May 2012, the Veteran stated his skin disability comes and goes but usually comes in the summer time with the heat.  Eruptions occur in his beard area.  Currently, he did not have any significant eruption.  The examiner found there was no scarring or disfigurement of the head, face, or neck.  The Veteran has not been treated with oral or topical medications in the prior twelve months for his skin condition.  The examiner marked the disability affected less than 5 percent of either the exposed or total body area.  The diagnosis was sparsely distributed follicular eruptions to beard area consistent with pseudofolliculitis barbae

Review of the medical records in the relevant time period shows pseudofolliculitis barbae listed as a diagnosis but there is no treatment for the condition.  The Veteran has had complaints and treatment of symptoms such as a rash in other areas of his body such as in his groin and axilla areas in April 2009 and October 2013. 

The Veteran testified that he cannot shave and only trims his beard.  If he shaves, it hurts real bad and is irritating.  He also has to use a cream for the condition.  

The Veteran is not entitled to a compensable rating for his pseudofolliculitis barbae under DC 7806 because at no point in the appeals period has his skin disability affected at least 5 percent of his entire body or exposed areas, nor have intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs been required.

The Board has also considered the criteria for DC 7800, but finds that a compensable rating under this code is also not warranted. The Veteran's pseudofolliculitis barbae has not been shown, during the appeal period, to be productive of any characteristic of disfigurement, as defined above. 

The Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Copeland v. McDonald, No. 14-0929, slip opinion at 4-5 (Vet. App. June 25, 2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy.)

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date the Veteran filed his claim for an increased (compensable) rating for the Veteran's pseudofolliculitis barbae, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for pseudofolliculitis barbae, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Although the evidence shows that the Veteran has complained of numbness and intermittent twitching or spasms and jaw locking from his Bell's palsy, the diagnostic code used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria for Bell's palsy.  The above determinations are based upon consideration of applicable rating provisions.  The Board also notes that the rating schedule takes into account the type of treatment required to manage a skin disability such as pseudofolliculitis barbae.  The Veteran manages his skin disability by not shaving,  or using a cream, which at best is a topical treatment.  The Veteran does not demonstrate exceptional or unusual disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which are Bell's palsy and pseudofolliculitis barbae, which are contemplated by the Rating Schedule under Diagnostic Codes 7806 and 8207 and the application of 38 C.F.R. Part 4, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

 During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed by the United States Post Office.  He testified that he is currently unemployed since January 2015.  He testified that he stopped working because he was diagnosed with non-Hodgkin's lymphoma and is currently being treated for the condition.  He does not assert nor does the evidence suggest that the non-Hodgkin's lymphoma is related to his service connected disabilities.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for diabetes mellitus, type II, is reopened, and to this extent the appeal is granted.

New and material evidence not having been submitted, the appeal to reopen service connection for hypercholesterolemia is denied.

Entitlement to service connection for an acquired psychiatric disease is denied.

Entitlement to a 10 percent rating, but no higher, for Bell's palsy is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a compensable rating for pseudofolliculitis barbae is denied.  


REMAND

The Veteran was afforded a VA examination in May 2012, and the examiner offered an opinion as to whether Bell's palsy caused or aggravated the veteran's diabetes and/or hypertension.  He concluded because the conditions all have a different pathophysiologic basis, there is no relation between Bell's palsy and the subsequent onset of diabetes mellitus, type II and hypertension.  The examiner, however, never discussed the Veteran's assertion that the corticosteroids used in service to treat his Bell's palsy caused the diabetes and/or hypertension.

Where a veteran served continuously for ninety days or more and certain disabilities, including diabetes and hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Veteran testified that he was diagnosed with diabetes and hypertension at the same time within a year of separation in 1997.  The VA examiner never discussed whether the Veteran's diabetes or hypertension is related to service under §§ 3.307, 3.309.  

When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  See also  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, an opinion whether it is related to service under all applicable theories.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has also filed a claim for service connection for an acquired psychiatric disorder claimed as caused or aggravated by his Bell's palsy disability.  In a May 2012 VA examination, the examiner concluded there was no evidence that the Veteran currently had a mental health disability and had never had been diagnosed with one.  This is incorrect as the Veteran was diagnosed with an anxiety disorder NOS in January 2011.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Court has held that if there is evidence of a current disability at the time the claim is filed or during the pendency of the claim, the veteran may be granted service connection even though the disability resolves prior to VA adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (disability shortly before the claim is filed).  The Veteran should therefore be provided a new VA examination and even if the examiner determines the Veteran does not have any current acquired psychiatric disorder, the examiner should address the relationship between the anxiety disorder diagnosed in January 2011 and service.  

The Veteran is also seeking an increased rating for his residuals from a rupture, flexor tendon, left fourth finger with surgical scar.  The disability was last examined in May 2012.  Since that time, there is evidence the disability has worsened such as the May 2013 treatment note indicating the Veteran now had daily triggering and the following month, he was given an orthotic.  In July 2013, it was noted the Veteran's tendon disability may need further surgery.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The file contains VAMC records from August 1997 to March 2015.  Ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from March 2015 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA examination of the left fingers and the left hand.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the severity of his service connected rupture, flexor tendon, left fourth finger with surgical scar disability.  
A complete rationale for any opinion offered should be provided

3.  Provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began in service or is causally and etiologically related to service.

The examiner is specifically asked to determine if the Veteran's hypertension manifested to a compensable degree within one year of separation.

If the examiner determines that the Veteran has a hypertension disability but it is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hypertension disability was caused by or aggravated by the Veteran's service connected disabilities, specifically Bell's palsy, to include as a side effect of any medication, current or past, taken for a service-connected disability.  

The examiner is asked to discuss the clinical significance of the Veteran's evidence that corticosteroids used to treat Bell's palsy can lead to hypertension.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided

4.  Provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, type II disability began in service or is causally and etiologically related to service.

The examiner is specifically asked to determine if the Veteran's diabetes mellitus, type II manifested to a compensable degree within one year of separation.

If the examiner determines that diabetes mellitus, type II is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any diabetes mellitus, type II disability was caused by or aggravated by the Veteran's service connected disabilities, specifically Bell's palsy, to include as a side effect of any medication, current or past, taken for a service-connected disability.  

The examiner is asked to discuss the clinical significance of the Veteran's evidence that corticosteroids used to treat Bell's palsy can lead to diabetes mellitus, type II.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided

5.  After the record development is completed, provide the Veteran with a VA examination to determine the nature and etiology of any mental health disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a mental health disability.  For each such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service.

The examiner is asked to specifically discuss the diagnosis of anxiety disorder NOS in January 2011.  

The examiner must not rely solely on the absence of a mental health diagnosis or symptom in service as the basis for a negative opinion.  The question is whether any current disability is related to service.

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused PTSD.

If the examiner determines that the Veteran has a mental health disability but it is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any mental health disability was caused by or aggravated by the Veteran's service connected disabilities, specifically Bell's palsy, to include as a side effect of any medication, current or past, taken for a service-connected disability.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

6.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


